Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: Line 10 recites “at at”. One at should be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein the at least two energy beams are individually guided onto the build plane at least two nonparallel angles extending between the at least one beam guiding unit and the build plane” in lines 10-12. This is considered new matter. The specification does not use the word “nonparallel”. It appears the applicant is relying on the “guiding unit” being able to change the beams from overlapped to not. But that is not equivalent to nonparallel/parallel. 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 16, 18-21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallarosa et al. (US20170021454 A1, cited in the IDS), herein Dallarosa.
	As for Claim 16, Dallarosa teaches:
	An apparatus for additively manufacturing three-dimensional objects by successive layer-wise selective irradiation and consolidation of layers of a build material by one or more energy beams [abstract, “Systems and methods for multiple beam additive manufacturing use multiple beams of light (e.g., laser light) simultaneously to expose layers of powder material in selected regions until the powder material fuses”], the apparatus comprising: at least one irradiation unit comprising a common holding structure [Fig. 2, #240], wherein the common holding structure holds at least two irradiation elements [Fig. 2 , #234] in a defined spatial relation that generate at least two energy beams [Fig. 2, #231], wherein the at least two irradiation elements are individually controllable [[0012] “The control system is configured to selectively control each of the light sources to generate light from selected light sources”], and at least one beam guiding unit configured to individually guide the at least two energy beams generated from the at least two irradiation elements in a build plane [Fig 1-2, [0012] “The control system is configured to selectively control each of the light sources to generate light from selected light sources”], wherein the at least two energy beams are individually guided onto the build plane at least two nonparallel angles extending between the at least one beam guiding unit and the build plane [Fig. 1-2, [0012]. Dallarosa teaches the structural components and is capable of doing the recited limitation and is considered intended use].
	As for Claim 18, Dallarosa teaches:
	The apparatus of claim 16, wherein the beam guiding unit is configured to guide the at least two energy beams so that they at least partially overlap in the build plane [[0012] “light sources is controlled such that the beam spots melt the powder material in the corresponding regions of the powder layers”].
	As for Claim 19, Dallarosa teaches:
	The apparatus of claim 16, wherein the beam guiding unit is configured to guide the at least two energy beams so that they are separate in the build plane [[0058] “The control system 150 may thus cause light to be generated selectively from the light sources 130 and selectively directed to different locations on the powder bed 102”].
	As for Claim 20, Dallarosa teaches:
	The apparatus of claim 16 further comprising a common energy source configured to provide energy to each irradiation element [Fig. 1, #130].
	As for Claim 21, Dallarosa teaches:
	The apparatus of claim 20 further comprising a control unit configured to individually adjust energy provided to each irradiation element from the common energy source [Fig. 1, #150].
	As for Claim 24, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one optical fiber, wherein the at least two irradiation elements are coupled into a common optical fiber [[0009] optical fiber].
	As for Claim 25, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one optical fiber, wherein the at least two irradiation elements are coupled into different optical fibers [[0009] optical fiber].
	As for Claim 26, Dallarosa teaches:
	The apparatus of claim 16 further comprising at least one irradiation head coupled with the at least two irradiation elements, wherein the at least one irradiation head comprises at least one beam modifying unit adapted to individually modify one or more beam properties of the at least two energy beams [Fig. 1-2]. 
	As for Claim 27, Dallarosa teaches: 
The apparatus of claim 26, wherein the one or more beam properties comprise a spot dimension and/or a spot position of a respective energy beam [Fig 1-2, [0012] “The control system is configured to selectively control each of the light sources to generate light from selected light sources”]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dallarosa (US20170021454A1) as applied to claim 16 above, and further in view of Manners (US6406658B1).
	As for Claim 22 and 23, Dallarosa teaches:
	The apparatus of claim 16 but is silent to further comprising a common cooling device, wherein the at least two irradiation elements are arranged in thermal contact with the common cooling device and cooling circuit. However, Manners teaches stereolithography for making 3D objects (abstract), with coolers (column 11 lines 15-22). Manners further teaches Fig. 1D, which shows the breakdown of the laser assembly for additive manufacturing having everything in a housing that includes a water cooling circuit (91, 92).  The water preferably enters the plate through orifice 91 proceeds along a winding flow path and then exits the plate at orifice 92 (column 11 lines 15-17). 
	One of ordinary skill in the art would have found it obvious at the time the invention was effectively filed to include a known improvement such as a cooling circuit as taught in Manners to a similar optical system as Dallarosa’s device.  One would have been motivated to applying it to a compact print head so to meet the limitation of both of the irradiation elements being in thermal contact. Manners shows to cool multiple components of a laser system with a common cooling device in order to cool down everything properly, thus it would have been obvious to apply the common cooling device of Manners to the irradiation elements of Dallarosa since it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). If it is known to cool multiple components, then one can cool two lasers as well.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive.
Applicant appears to argue the newly amended claim language “wherein the at least two energy beams are individually guided onto the build plane at least two nonparallel angles extending between the at least one beam guiding unit and the build plane”. However, in [Fig. 1-2, [0012] Dallarosa teaches the structural components and is capable of doing the recited limitation and is considered intended use].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karp (US20180229444A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/           Supervisory Patent Examiner, Art Unit 1741